Citation Nr: 0120867	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-49 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1970.

This case came to the Board of Veterans' Appeals (Board) from 
an October 1996 RO decision which denied service connection 
for a heart disorder (claimed as a myocardial infarction) and 
denied an increase in a 10 percent rating for service-
connected hypertension.  In a June 2000 decision, the Board 
denied service connection for a heart disorder, and granted 
an increased 20 percent rating for hypertension.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the portion of the Board 
decision which denied service connection for a heart disorder 
be vacated and such issue remanded, and that the appeal as to 
an increased rating for hypertension be dismissed.  By a 
December 2000 order, the Court granted the joint motion. 


REMAND

The 2000 Board decision denied service connection for a heart 
disorder on the basis that the claim was not well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  The subsequent 2000 
joint motion and Court order noted that the Board decision on 
this issue must be vacated in light of the recent enactment 
of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  

The evidence currently of record shows no heart disorder 
during the veteran's 1968-1970 active duty or until many 
years later; a cardiac conduction disorder was first noted in 
1996; and a 1997 VA examiner opined that the cardiac 
conduction disorder was unrelated to service-connected 
hypertension.  Some recent medical records suggest the 
veteran may have other problems besides a cardiac conduction 
disorder, but such other heart problems have not been 
confirmed.  The most recent relevant medical evidence in the 
claims folder is dated in 1999.

Given the recently enacted VCAA, and the joint motion and 
Court order in this case, the Board feels that additional 
development of the evidence is warranted, including obtaining 
all recent medical records concerning a heart condition, and 
providing the veteran with another VA medical examination 
with opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a heart disorder during 
and since 1999.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  Thereafter, the RO should have the 
veteran undergo a VA medical examination 
to determine the nature and etiology of 
all heart disorders.  The claims folder 
must be made available to and reviewed by 
the doctor, and the examination report 
should note that such has been 
accomplished.  All current heart disorders 
should be diagnosed.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of all 
currently diagnosed heart disorders, 
including whether or not they are related 
to service-connected hypertension.

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by the VCAA, the RO should review 
the claim for service connection 
(including secondary service connection) 
for a heart disorder.  If the claim is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




